office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b06 cwcall postn-147173-11 uilc 263a 263a date february to ------------------- ------------------------------------------- large business international from martin scully jr senior counsel branch income_tax accounting third party communication none date of communication not applicable subject capitalization of costs to improve leased real_property incurred by a lessee subject_to sec_263a this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend lessee lessor party x party y party z year year year a b issue --------------------- --------------------------------------------------------------------------------- ---------------------------------------- ------------------------------------------- ---------------------------------------- ------- ------- ------- ----------------- ----------------- whether costs incurred to construct real_property leased by the lessee are properly capitalizable under sec_263a of the internal_revenue_code to the basis_of_property produced by the lessee postn-147173-11 conclusion costs including the portion of the dollar_figureb related to indirect_costs incurred by the lessee associated with the construction of the leased property owned by the lessor must be capitalized by the lessee as leasehold improvements under sec_263 and sec_1_162-11 as amended in of the income_tax regulations and may not be capitalized under sec_263a to the basis_of_property produced and owned by the lessee facts the lessee is a limited_partnership that owns and operates a ----------------------------------- ------------ the lessor is a public ------------ funded by the party x party y and party z the lessee entered into a sublease and construction agreement the agreement with the lessor the agreement provided that the lessee would lease certain real_property and improvements thereon the agreement also provided that the lessee would construct a -------------------- the ----------- on the leased property and lease the ---------- ----------- from the lessor after it was constructed under the agreement the lessor provided an allowance to the lessee of dollar_figurea to construct the ----------- on the leased property the lessee used the dollar_figurea provided by the lessor plus dollar_figureb of its own funds to construct the ----------- the agreement provided that the lessor would own all of the real_property and most of the improvements constructed and the lessee would own all the personal_property and some of the real_property improvements constructed in addition the agreement specifically required the lessee to incur certain indirect_costs associated with the construction of the real_property and improvements owned by the lessor the agreement did not provide that the costs incurred by the lessee associated with the construction of the leased property owned by the lessor were a substitute for rent in year year and year the lessee took the position on its tax returns that the portion of the dollar_figureb related to indirect_costs associated with the construction of the leased property owned by the lessor was capitalizable under sec_263a to the basis of the property produced and owned by the lessee large business international lb_i contends that sec_263a permits the lessee to capitalize only the costs that relate to the property produced and owned by the lessee accordingly lb_i questions whether the portion of the dollar_figureb that relates to indirect_costs associated with the construction of the leased property owned by the lessor but incurred by the lessee may be capitalized under sec_263a to the basis_of_property produced and owned by the lessee lb_i and the lessee have agreed for federal postn-147173-11 income_tax purposes that ownership will be determined pursuant to the terms of the agreement law and analysis sec_263a and sec_1_263a-1 provide in part that taxpayers that produce real or tangible_personal_property must capitalize all direct costs of producing the property and the property's properly allocable share of indirect_costs sec_1_263a-2 clarifies that a taxpayer is not considered to be producing property unless the taxpayer is considered an owner of the property produced under federal_income_tax principles sec_1_263a-1 provides that taxpayers must allocate or apportion costs to various activities including production activities after sec_263a costs are allocated to production activities the costs are generally allocated to the items of property produced during the taxable_year and capitalized to the items that remain on hand at the end of the taxable_year sec_1_263a-1 provides in part that indirect_costs are all costs other than direct_material_costs and direct_labor_costs in the case of property produced and that indirect_costs are properly allocable to property produced when the costs directly benefit or are incurred by reason of the performance of production activities sec_1_263a-1 also specifically provides that taxpayers subject_to sec_263a must make a reasonable allocation of indirect_costs between production resale and other activities sec_263 provides that no deduction shall be allowed for any amount_paid out for new buildings or permanent improvements made to increase the value of any property for the taxable years at issue sec_1_162-11 as amended in provides that the cost to a lessee of erecting buildings or making permanent improvements on property leased by the taxpayer is a capital_investment and is not deductible as a business_expense in gladding dry goods co 2_bta_336 the court reasoned that payments made by a lessee for improvements upon a lessor’s premises represent an investment of capital for improvements which will inure to the benefit of the lessee for the term of the lease or the term of the useful_life of the improvements see also 47_tc_340 for taxable years beginning on or after date sec_1_162-11t b provides a similar rule and cross-references sec_1_263_a_-3t f which generally provides that a taxpayer lessee is required to capitalize amounts paid to improve a unit of leased property postn-147173-11 similarly in mcgrath v commissioner tcmemo_2002_231 aff’d no 5th cir the tax_court held that the petitioner lessee’s costs of improvements to leased property were capital expenditures of the lessee under sec_263 the court stated that where the owner of real_property enters into a long-term_lease requiring the lessee to construct at its own cost a building on the lessor’s property the lessee not the lessor is entitled to recover its cost through the depreciation_deductions associated with the building in year year and year the lessee took the position on its tax returns that the portion of the dollar_figureb related to indirect_costs associated with the construction of the leased property owned by the lessor was capitalizable under sec_263a to the basis of the property produced and owned by the lessee if a lessee makes a leasehold improvement that is not a substitute for rent then the lessee is generally required to capitalize the cost_of_the_improvement under sec_263 and sec_1_162-11 as amended in a lessee is required to capitalize the amounts it incurs for a leasehold improvement under sec_263 regardless of whether the lessee is considered the owner and therefore the producer of the property under sec_1 263a- a ii for purposes of sec_263a accordingly the lessee must capitalize the portion of the dollar_figureb incurred to construct the leased property owned by the lessor as leasehold improvements further sec_263a and sec_1_263a-1 provide that taxpayers that produce real or tangible_personal_property must capitalize the property's properly allocable share of indirect_costs sec_1_263a-1 provides that indirect_costs are properly allocable to property produced when the costs directly benefit or are incurred by reason of the performance of the production activities only the indirect_costs that directly benefit or that are incurred by reason of the performance of the production of the property produced and owned by the lessee may be charged to the basis of such property accordingly the lessee may not allocate costs that do not directly benefit or that are not incurred by reason of the production of the property it produced and owned to the basis of such property indirect_costs incurred by the lessee that relate to both the property produced and owned by the lessee and the leased property owned by the lessor must be allocated between the property produced and owned by the lessee and the leased property constructed by the lessee but owned by the lessor similarly sec_1_263a-1 specifically requires that taxpayers subject_to sec_263a make a reasonable allocation of indirect_costs between production resale and other activities the lessee’s method of allocating indirect_costs associated with the construction of the leased property owned by the lessor to the production of property produced and owned by the lessee is not a reasonable allocation method sec_1_263a-1 provides an election to capitalize certain indirect period_costs that do not directly benefit or that are not incurred by reason of the production of property however the lessee has not made an election under sec_1_263a-1 and the costs at issue are not capitalizable under sec_1 263a- j ii postn-147173-11 in summary costs including the portion of the dollar_figureb related to indirect_costs incurred by the lessee associated with the construction of the leased property owned by the lessor must be capitalized by the lessee as leasehold improvements under sec_263 and sec_1_162-11 as amended in and may not be capitalized under sec_263a to the basis_of_property produced and owned by the lessee case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views we have not been asked nor have we addressed whether the parties are in fact the owners for federal_income_tax purposes of the property as specified under the agreement or whether the agreement is properly treated as a lease for federal_income_tax purposes please contact christopher call at if you have any further questions
